DETAILED ACTION
	
Introduction
Claims 1-6 and 8-20 are pending. Claims 1, 8, and 14 are amended. Claim 7 is cancelled. No claims are added. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 3/31/2021.

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103
Applicant argues that the combination of Janko/Ahlstrom and Stevens does not teach the limitations “determining a first video content position of the first data stream and a second video content position of the second data stream; displaying the second data stream based on the second video content position exceeding the first content position; and disconnecting the first data stream with the server over the secondary channel based on the second video content position exceeding the first video content position.” In support of this argument, Applicant argues that “Stevens discloses a routing methodology through a plurality of routers in a network and not to a dedicated streaming path that is utilized for setting up TCP connections.” However, Examiner disagrees with the premise of Applicant’s argument, as Examiner does not rely on Stevens for a teaching of a dedicated streaming path that is utilized for setting up TCP connections. Instead, Examiner relies on Stevens for a teaching of a particular method of switching from receiving and displaying a first video stream to receiving and displaying the second video stream in a seamless manner that is imperceptible to a user. 
Applicant also argues that “Stevens utilizes proxies in the path of the streams and only utilizes separate routers through said proxies and also does not monitor the actual content of the stream/channel.” However, Examiner respectfully disagrees. The fact that Stevens utilizes a proxy in the path of the first and second video streams does not automatically mean that Stevens fails to teach that the proxy performs the stream switching method recited in claims 1, 8, and 15. Moreover, claims 1, 8, and 15 do not recite any step to “monitor the actual content” of the first and second data streams, as Applicant suggests is the case. Instead, claims 1, 8, and 15 merely recite steps of “monitoring the first data stream” and “monitoring the second data stream.” These two monitoring steps are not limited to monitoring actual payload content of packets belonging to the first and second data streams, such as monitoring images or frames within payloads of the packets. Instead, these two monitoring steps are broad enough to encompass monitoring sequence numbers or timestamps included in headers of packets belonging to the first and second data streams. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14-18 are rejected under 35 U.S.C. 103 because they are unpatentable over either Janko (US 2007/0183372) or Ahlstrom (US 2009/0052419), in further view of Stevens (US 2017/0264665).1 
Regarding claims 1, 8, and 14, Janko teaches a computer-implemented method for decreasing TCP connection time for high latency channels, the method comprising: establishing a first TCP connection over a primary channel with a server, the primary channel having a first latency and a first bandwidth (The system establishes a slower to start (first latency) but higher quality (first bandwidth) channel between a mobile radio terminal and a POC server. See par. 9-10; fig. 1. Hereinafter, examiner refers to the slower to start but higher quality channel as the “primary channel”); establishing a second TCP connection over a secondary channel with the server, the secondary channel having a second latency and second bandwidth (The system also establishes a faster to start (second latency) but lower quality (second bandwidth) channel between the mobile radio terminal and the POC server. See par. 9-10; fig. 1. Hereinafter, Examiner refers to the faster to start but lower quality channel as the “secondary channel.” The primary and secondary channels occur over packet-switched networks utilize UMTS, GPRS, or 3GPP, and are therefore understood to be TCP channels. See par. 4; see also claim 4); establishing a first data stream with the server over the secondary channel at a first time period (Initially, the system sends first streaming video data over the secondary channel.2 See par. 9-10); and establishing a second data stream with the server over the primary channel during a second time period (After the primary channel is established, the system sends second streaming video data over the primary channel instead of the secondary channel. See par. 9-10; fig. 1), 3
However, Janko does not teach wherein a start of the second time period is in parallel with the first time period. Nonetheless, Stevens teaches a system for switching from a first stream that is sent over a first channel to a second stream that is sent over a second channel, whereby the system sends the first and second streams over their respective channels during overlapping (i.e., parallel) time periods. See par. 126; fig. 9c. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janko/Ahlstrom so that the system sends the first and second streaming video data during overlapping (i.e., parallel) time periods because doing so allows the system to synchronize the first and second streaming video data so that 
In addition, Janko and Ahlstrom do not teach, but Stevens teaches: monitoring the first data stream with the server over the secondary channel (A stream switching process monitors packets of a first video stream for sequence numbers and/or timestamps. See par. 91); monitoring the second data stream with the server over the primary channel (The stream switching process also monitors packets of a second video stream for sequence numbers and/or timestamps. See par. 91); determining a first video content position of the first data stream and a second video content position of the second data stream (The switching process determines whether a position of the first video stream matches a position of the second data stream using the sequence numbers and/or timestamps. See par. 91); displaying the second data stream based on the second video content position exceeding the first content position (Upon determining that the position of the first video stream matches the position of the second video stream, the switching process switches from the first video stream to the second video stream at the next I-frame. See par. 93; see also par. 31); and disconnecting the first data stream with the server over the secondary channel based on the second video content position exceeding the first video content position (The switching process disconnects the first video stream upon performing the switch. See par. 112). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janko/Ahlstrom so that the system monitors sequence numbers and/or timestamps of the first and second streaming video data, determines that a position in the first streaming video data matches a position in the second streaming video data using the sequence numbers and/or timestamps, switches from displaying 
Regarding claims 2, 9, and 15, Janko and Ahlstrom both teach wherein the first latency is an order of magnitude higher than the second latency; and wherein the first bandwidth is an order of magnitude higher than the second bandwidth (Janko and Ahlstrom both teach that the primary channel is of higher quality (i.e., higher bandwidth) than the secondary channel, but is also established more slowly (i.e., higher latency) than the secondary channel. See Janko, par. 19; see also Ahlstrom, par. 39). 
Regarding claims 3-5, 10-12, and 16-18, Stevens teaches further comprising: determining that a first byte number in the first data stream matches with a second byte number in the second data stream; and disconnecting the first data stream with the server over the secondary channel based at least in part on the determination that the first byte number in the first data stream matches with the second byte number in the second data stream (The system monitors sequence numbers of the first and second video streams to determine whether a sequence number of the first video stream matches a sequence number of the second video stream and switches from the first video stream to the second video stream based at least in part on determining that a sequence number of the first video stream matches a sequence number of the second video stream. See par. 31, 91. After the switch occurs, the first stream is disconnected. See par. 112; fig. 9(e). Moreover, it would have been obvious to modify the system of Janko/Ahlstrom to incorporate the above features of Stevens because doing so is beneficial for the reasons provided above with respect to claim 1). 
Claims 6, 13, and 19-20 are rejected under 35 U.S.C. 103 because they are unpatentable over Janko/Ahlstrom and Stevens, as applied to claims 1, 8, and 14 above, in further view of Hughes (US 2009/0198827).
Regarding claims 6, 13, and 19-20, Stevens teaches further comprising: disconnecting the first data stream with the server over the secondary channel (See discussion of claims 3-5 above), but Janko/Ahlstrom and Stevens do not teach that the disconnecting is based at least in part upon a completion of a third time period that is determined based at least on the first bandwidth and the second bandwidth. Nonetheless, Hughes teaches a system for seamlessly switching from a unicast stream to a multicast stream whereby the system determines an amount of time that the unicast stream needs to operate before it is synchronized with the multicast stream based on the corresponding bitrates (i.e., bandwidths) of the two streams, and whereby the system switches to the multicast stream when the amount of time elapses and disconnects the unicast stream. See par. 22-24. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janko/Ahlstrom and Stevens so that the system calculates an amount of time that the first streaming video data received over the secondary channel must operate before it is synchronized with the second streaming video data received over the primary channel based on the corresponding bandwidths of the secondary and primary channels because doing so provides an alternative way to synchronize two video streams. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hereinafter, the phrase “Janko/Ahlstrom” is used to mean “either Janko or Ahlstrom.” 
        2 The system sends “useful data” over the primary and secondary channels. Janko defines the term “useful data” as “voice data, streaming video data or data for interactive applications” (emphasis added). See par. 10. Thus, Janko teaches sending streaming video data over both the primary and secondary channels.
        3 Similarly, Ahlstrom teaches a computer-implemented method for decreasing TCP connection time for high latency channels, the method comprising: establishing a first TCP connection over a primary channel with a server, the primary channel having a first latency and a first bandwidth (A connection is established over a primary channel between a user equipment and another device. See par. 38-39. The other device may be an application server. See par. 37; fig. 1a); establishing a second TCP connection over a secondary channel with the server, the secondary channel having a second latency and second bandwidth (A connection over a secondary channel is also established between the user equipment and the application server. See par. 38-39. The primary channel is associated with a higher quality of service (QoS) level than the secondary channel, such that the two channels have different latency and bandwidth characteristics. See par. 39. Moreover, the two connections occur over a packet-switched network utilizing 3GPP, and are therefore understood to be TCP connections. See par. 18); establishing a first data stream with the server over the secondary channel at a first time period (Streaming data (i.e., voice, video, audio, or multimedia. See par. 2, 37) is transmitted over the secondary channel during a first time period until the primary channel is established during a second time period. See par. 39); and establishing a second data stream with the server over the primary channel during a second time period (After the primary channel is established, the streaming data is transmitted over the primary channel instead of the secondary channel during the second time period. See par. 39).